Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tyrone Hurt appeals the district court’s order dismissing this action for failure to comply with Fed.R.Civ.P. 8(a). We have reviewed the record and find no reversible error. Accordingly, we grant leave to appeal in forma pauperis and affirm for the reasons stated by the district court. Hurt v. U.S. Secret Serv. Agency, No. 8:12-cv-03279-PJM (D.Md. Nov. 28, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.